DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 12/9/2020.
Claims 16-35 are being examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 12/9/2020 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, 20, and 26:
Claims 16, 20, and 26 each recite the limitations “a structure for supporting a reel of banded material”, and “a device configured for transferring and delivering an end flap of the reel”. These limitations are indefinite and unclear because the reel itself supports the banded material, and thus the end flap should be the end flap “of banded material” and not “of the reel”, in view of the specification (i.e. the reel itself does not have an end flap).
Claims 16, 20, and 26 each recite the limitation “delivery of the flap to the chamber, and vice versa”. These limitations are unclear because they appear to reference a configuration where the flap is delivered to the chamber and a configuration where the chamber is delivered to the flap, the latter of which is unclear and is not supported in the disclosure.
Claims 16, 20, and 26 each recite the limitation “a structure for supporting a reel of banded material, designed to wrap the bale”. These limitations are indefinite because it is unclear whether the claims are reciting the “structure” or the “reel of banded material” being “designed to wrap the bale”. Examiner recommends the language ‘a structure for supporting a reel of banded material, said banded material designed to wrap the bale’ to overcome this clarity issue.
Claims dependent on claim 16, 20, and 26 are therefore also rejected as being dependent on a rejected claim.
Regarding claims 17, 18, 20, 24, and 26:
Claims 17, 18, 20, 24, and 26 each recite the limitation “supported on a ground” which is unclear and appears to be an artifact of a machine translation. Since the specific structure supporting the reel itself is not on the ground, it is unclear what is meant by this limitation. It is Examiner’s opinion that the apparatus for processing bales is supported by the ground, and that the structure for supporting a reel of banded material is supported by the apparatus, not the ground.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Gersem US 7,644,563.
Regarding claim 16: 
De Gersem teaches an apparatus for processing bales, for agricultural machines provided with a forming chamber for forming a cylindrical bale (FIG. 1, chamber containing bale 10), comprising: a structure for supporting a reel of banded material (col. 1, lines 30-33), designed to wrap the bale; a device  (FIG. 1, at least actuator 26) configured for transferring and delivering an end flap of the reel to the forming chamber, said device being provided with an end blade (22) which moves along a work path from a first limit position, in which the blade is proximate to the reel for the withdrawal of the end flap (FIG. 1, flap 31), to a second limit position, in which said blade faces toward the forming chamber (FIG. 2), for the delivery of the flap to the chamber (col. 4, lines 49-52), and wherein the end blade, when arranged in the first limit position, holds the flap in a first holding point (22 in FIG. 1), and, when arranged in the second limit position, holds the flap in a second holding point (shown in FIG. 2), spaced apart from the first holding point along the working path, whereby the flap is tensioned between the first and the second holding points and is oriented parallel to the work path, when the end blade is arranged in the second limit position (FIG. 2 shows a portion of the flap parallel to the work path/tip of blade 22). 
Regarding claim 17: 
De Gersem teaches the apparatus of claim 16, as discussed above, the structure being supported on a ground, wherein the first and second limit positions have substantially the same height from the ground and wherein the work path is substantially parallel to the ground (see A and B in annotated FIG. 1 below, where the first (A) and second (B) limit positions have substantially the same height from the ground and wherein the work path is substantially parallel to the ground). 

    PNG
    media_image1.png
    490
    681
    media_image1.png
    Greyscale

Regarding claim 18: 
De Gersem teaches the apparatus of claim 16, as discussed above, the structure being supported on a ground, wherein the end blade has an edge which is directed towards the forming chamber and, when the blade is in the second limit position, is oriented in a first direction (approximately horizontal) oriented towards the forming chamber, and wherein the device includes a pair of mutually parallel arms (20) connected to the end blade, wherein each arm of said pair of arms elongates in a second direction away from the ground, which, when the blade is in the second limit position, forms an angle larger than 90 degrees with the first direction (at least portions of 20 form an angle larger than 90 degrees with the horizontal direction). 
Regarding claim 19: 
De Gersem teaches the apparatus of claim 18, as discussed above, wherein the second direction, when the blade is in the second limit position, is substantially perpendicular to the ground (see FIG. 2). 
Regarding claim 20: 
De Gersem teaches an apparatus for processing bales, for agricultural machines provided with a forming chamber for forming a cylindrical bale (FIG. 1, chamber containing bale 10), comprising: 
a structure for supporting a reel of banded material (col. 1, lines 30-33), designed to wrap the bale; 
a device  (FIG. 1, at least actuator 26) configured for transferring and delivering an end flap of the reel to the forming chamber, said device being provided with an end blade (22) which moves along a work path from a first limit position, in which the blade is proximate to the reel for the withdrawal of the end flap (FIG. 1, flap 31), to a second limit position, in which said blade faces toward the forming chamber (FIG. 2), for the delivery of the flap to the chamber (col. 4, lines 49-52), and wherein 
the end blade has an edge which is directed towards the forming chamber and, when the blade is in the second limit position, is oriented in a first direction oriented towards the forming chamber (approximately horizontal), and wherein 
the device includes a pair of mutually parallel arms (20) connected to the end blade, wherein 
each arm of said pair of arms elongates in a second direction away from the ground, which, when the blade is in the second limit position, forms an angle larger than 90 degrees with the first direction (at least portions of 20 form an angle larger than 90 degrees with the horizontal direction). 
Regarding claim 21: 
De Gersem teaches the apparatus of claim 20, as discussed above, wherein the second direction, when the blade is in the second limit position, is substantially perpendicular to the ground (see FIG. 2). 
Regarding claim 22: 
De Gersem teaches the apparatus of claim 20, as discussed above, wherein the first and second limit positions have substantially the same height from the ground (see annotated FIG. 1 above). 
Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 23-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 23 and 26: upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious “each arm of the pair of arms is hinged to a respective one of a first and second lever at a corresponding hinge point, wherein each of the hinge points is arranged in a first hinge position, when the end blade is in the first limit position, and is arranged in a second hinge position, when the end blade is in the second limit position, wherein the second hinge position is spaced apart/at a higher elevation, with respect to the first hinge position.”  It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Claims 23-25 and 27-35 would be allowable based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731